      Case 7:18-cr-00284-JSR Document 234 Filed 01/19/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,          :
                                   :         18-cr-284-8 (JSR)
          -v-                      :
                                   :         MEMORANDUM ORDER
TORREN STUBBS,                     :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     The Court has received an undated, one-page pro se letter

from Torren Stubbs requesting “2 for 1 days harsh time credit time

off because of the pain and suffering [he] went through since March

2020” during the COVID-19 pandemic.       Pro Se Letter, ECF No. 233.

The Court construes this to be a request for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which provides:

     [T]he court, . . . upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment . . . , after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that . . .
     extraordinary and compelling reasons warrant such a
     reduction.

This statute permits a court to “reduce but not eliminate a

defendant’s prison sentence,” as Stubbs requests.          United States

v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).        However, Stubbs has




                                    1
         Case 7:18-cr-00284-JSR Document 234 Filed 01/19/21 Page 2 of 5



not demonstrated entitlement to such relief, for at least two

reasons.

     First, Stubbs has not shown that he requested relief from the

warden of his facility.           See 18 U.S.C. § 3582(c)(1)(A).          This

requirement is waivable in certain circumstances when “strict

enforcement of the 30-day waiting period would not serve . . .

Congressional objectives.”         United States v. Haney, 454 F. Supp.

3d 316, 321 (S.D.N.Y. 2020).           However, Stubbs does not contend

that he faces an imminent risk of serious illness or death from

COVID-19,     so    the   Court    finds   no   basis    for   waiving    the

administrative exhaustion requirement.

     Second, Stubbs has not demonstrated that extraordinary and

compelling circumstances warrant a reduction in his sentence.

Stubbs’ request for “2 for 1 days harsh time credit” is not without

basis.      As this Court has elsewhere explained, the “constant

lockdowns and other unusually severe conditions of confinement

necessary to reduce the risk of COVID infection in the close

quarters of a prison . . . mak[e] the conditions of confinement

harsher, both physically and psychologically, than they would

otherwise normally be.”        United States v. Henareh, -- F. Supp. 3d

--, No. 11-cr-93-1 (JSR), ECF No. 153, at 13 (S.D.N.Y. Jan. 13,

2021).    Given the unexpectedly harsh sentences prisoners have been

serving during the pandemic, perhaps the political branches ought




                                       2
           Case 7:18-cr-00284-JSR Document 234 Filed 01/19/21 Page 3 of 5



to consider a “2 for 1 days harsh time credit,” as Stubbs proposes,

for all federal prisoners.

          But    this   Court   can   grant   no   such   relief,   except   in

extraordinary and compelling circumstances.               To be sure, in some

cases the Court has found that a substantial risk of illness and

death due to COVID-19 is an extraordinary and compelling reason

warranting a partial reduction in a defendant’s sentence.                    See

id.; United States v. Garcia, -- F. Supp. 3d, No. 11-cr-989 (JSR),

2020 WL 7212962 (S.D.N.Y. Dec. 8, 2020).               And Stubbs does allege

that he is at increased risk from COVID-19 because he suffers from

obesity and hypertension.             However, Stubbs is far from alone.

Based on the 2011-2012 National Inmate Survey conducted by the

Bureau          of   Justice    Statistics,   within      state   and   federal

institutions, “the majority of prisoners (74 percent) and jail

inmates (62 percent) were overweight, obese or morbidly obese.”1

Similarly, “[a] history of high blood pressure was the most common

chronic condition reported by prisoners (30 percent) and jail

inmates (26 percent) in 2011–12.”2

          More importantly, Stubbs is only 30 years old, and obesity

and hypertension appear to be substantially less serious risk


1 Bureau of Justice Statistics, BJS Survey Finds 40 Percent of
Prison and Jail Inmates Reported Current Chronic Medical Problems,
https://www.bjs.gov/content/pub/press/mpsfpji1112pr.cfm      (last
accessed Jan. 13, 2021).

2   Id.

                                         3
           Case 7:18-cr-00284-JSR Document 234 Filed 01/19/21 Page 4 of 5



factors than age.         The Centers for Disease Control and Prevention

(“CDC”) has only said that hypertension “might” be a risk factor;

given this uncertainty, hypertension is obviously less severe a

risk factor than age.3          The CDC has expressed greater certainty

that obesity is a risk factor.4         Even so, preliminary data suggests

that it is a less significant factor than age.                A study of more

than 7000 COVID-19 patients across 88 hospitals found that even

severe obesity increases a person’s risk of death, as compared to

a non-obese person of the same age, by less than half.5                     By

contrast, the CDC has found that the risk that COVID-19 will cause

death for a person aged 65 and older, as compared to someone in

her 30s, is more than 20 times greater.6

          Put simply, during this pandemic elderly inmates face the

same risk Stubbs faces, many times over.                 Granting a sentence

reduction to every inmate with obesity and hypertension -- already


3 CDC, Certain Medical Conditions and Risk for Severe COVID-19
Illness,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#serious-heart-
conditions (last accessed Jan. 13, 2021).

4   Id.

5 See Nicholas S. Hendren, et al., Association of Body Mass Index
and Age with Morbidity and Mortality in Patients Hospitalized With
COVID-19, 143 CIRCULATION 135 (Jan. 12, 2021) (“BMI ≥ 40 kg/m2 was
associated with significantly increased risk of in-hospital death
in those ≤50 years old [with a Hazard Ratio of 1.36].”).

6       CDC,        Older       Adults        and       COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last accessed Jan. 13, 2021).

                                         4
         Case 7:18-cr-00284-JSR Document 234 Filed 01/19/21 Page 5 of 5



an enormous fraction of the prison population -- would all but

require a sentence reduction for all elderly inmates as well. This

would expand 18 U.S.C. § 3582(c)(1)(A) far beyond its terms and

far beyond Congress’s purpose.        Cf. United States v. Haney, 454 F.

Supp. 3d 316, 323 (S.D.N.Y. 2020) (declining to grant compassionate

release to a 61-year-old inmate based on age alone).

     For these reasons, Stubbs’ request for a reduction in sentence

is denied.

     SO ORDERED.

Dated:       New York, NY                  _______________________
             January 19, 2021              JED S. RAKOFF, U.S.D.J.




                                       5
